Citation Nr: 1144335	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for left leg radiculopathy, secondary to a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1979 to March 1982 with over six years of prior active service. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, declined to reopen the claim for service connection for a lumbar spine disability, and denied the claims of entitlement to service connection for tinnitus and left leg radiculopathy.

In June 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder

The issue of service connection for left leg radiculopathy, secondary to a lumbar spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the June 2011 pre-conference hearing before the undersigned, the Veteran requested that the claim for service connection for tinnitus be withdrawn.

2.  In a March 2003 rating decision, the RO denied service connection for a lumbar spine disability; the Veteran did not appeal this determination within one year of being notified. 

3.  Evidence received since the March 2003 rating decision raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine  disability.

4.  The probative evidence of record is at least in equipoise regarding whether the Veteran's minimal arthritic disease of the lower lumbar spine and residuals, status-post lumbar spine surgeries are related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The March 2003 RO decision that denied service connection for a lumbar spine  disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

3.  New and material evidence has been received sufficient to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  Minimal arthritic disease of the lower lumbar spine and residuals status-post lumbar spine surgeries were incurred in service.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

At the June 2011 pre-conference hearing, the Veteran indicated that he wished to withdrawal his appeal for service connection for tinnitus.  Accordingly, the Veteran, accompanied by his representative to both the pre-conference hearing and hearing, did not present testimony on this issue at the June 2011 hearing.  Because the Veteran has clearly indicated his wish to withdraw the appeal as to the claim for service connection for tinnitus, there remains no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. 
§ 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed without prejudice.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a lumbar spine disability and granting the underlying service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim or establish service connection, indeed any deficiency in VA's compliance with its duty to assist the Veteran cannot be prejudicial to him.  The Board is granting the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to the claims have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

In a March 2003 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran was informed of that decision and he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The March 2003 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The claim of entitlement to service connection for a lumbar spine disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Board notes that, since the March 2003 rating decision, the Veteran's original claims folder was lost and has since been rebuilt.  According to the March 2003 rating decision, the relevant evidence before VA at the time of the prior final decision consisted of service treatment treatments and post-service treatment records, both of which reflect treatment for the lumbar spine.  

In denying the Veteran's service connection claim for a lumbar spine disability in March 2003, the RO found that there was no evidence that the Veteran's current lumbar spine disability was related to service.  Therefore, to reopen the claim, the new evidence must show that the Veteran's current lumbar spine disability is related to service.   

Pertinent evidence received since the last final decision for the claim of service connection includes a September 2008 VA examination report which was rendered after review of the claims folder and evaluation of the Veteran.  Noting diagnoses of 
minimal arthritic disease of the lower lumbar spine and residuals, status-post lumbar spine surgeries, the examiner opined that it was less likely as not that the current lumbar spine disabilities were caused by or the result of the lumbar spine disability in service.  The examiner indicated that based on review of the medical literature, medical records, and her clinical experience that there was no objective evidence to demonstrate that a chronic lumbar spine disability had its onset during active duty.  There is also a November 2009 letter from G.W., M.D. who indicated that he reviewed the Veteran's service treatment records and outlined the relevant service history of treatment for the lumbar spine.  Dr. W concluded that the Veteran's back pain is at least in part related to service.  

Additionally, the evidence includes the Veteran's personal testimony in support of his claim.  The Veteran testified that he has experienced spine pain ever since service up to the present time.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, such as symptoms of back pain during service which are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statements regarding continuity of symptomatology since service, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In addition to the Veteran's statements, the evidence now includes an opinion providing a link between a current disability and service.  Accordingly, the Board finds that the evidence received since the March 2003 rating decision is both new and material evidence as it was not previously of record and it raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  Thus, the claim is reopened.

Having reopened the claim, the Board will now address the merits of the claim.  The Veteran essentially contends that his current lumbar spine disability is related to service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

With respect to Hickson element (1), current disability, the record shows that the Veteran currently has minimal arthritic disease of the lower lumbar spine and residuals, status-post lumbar spine surgeries as noted in the September 2008 VA examination report.  Hickson element (1) is accordingly met for the claim. 

With respect to in-service disease and injury, service treatment records are replete with notations of the Veteran's complaints of and treatment for back pain.  For example, in May 1972, the Veteran complained of back pain after lifting a tool box and an impression of low back pain of unknown cause was noted.  In March 1974, the Veteran complained of low back pain for one week with no known injury or trauma, and an impression of muscle strain was given.  In May 1974, the Veteran was seen for onset of radiating back pain after lifting a vehicle and an impression of acute low back strain was noted.  He was also seen for complaints related to his low back in April 1975, May 1977, December 1977, and June 1979.  Additionally, he was hospitalized for low back pain in June 1977, and was placed on physical profile for back pain in September 1977.  Hickson element (2) is therefore satisfied. 

With respect to crucial Hickson element (3), medical nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's current lumbar spine disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, there are two medical opinions of record.  VA afforded the Veteran an examination in September 2008, the report of which was rendered after review of the claims folder and evaluation of the Veteran.  Noting diagnoses of minimal arthritic disease of the lower lumbar spine and residuals status-post lumbar spine surgeries, the examiner opined that it was less likely as not that the current spine disabilities were caused by or the result of the lumbar spine disability in service.  The examiner indicated, that based on review of the medical literature, medical records, and her clinical experience that there was no objective evidence to demonstrate that a chronic lumbar spine disability had its onset during active duty.  There is also a November 2009 letter from G.W., M.D. who indicated that he reviewed the Veteran's service treatment records and outlined the relevant service history of treatment for the lumbar spine.  Dr. W concluded that the Veteran's back pain is at least in part related to service.  

Furthermore, the Veteran has asserted that he has experienced spine pain ever since service up to the present time.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). 

Upon consideration of the aforementioned statements provided by the Veteran regarding the onset of lumbar spine pain in service and continuity of such pain, the Board finds that they are competent and credible.  In this regard, the Board notes that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that lumbar spine pain is capable of lay observation, and thus the Veteran is competent with regard to any statements regarding this matter.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that the Veteran was competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that a lay person is competent to testify to pain and visible flatness of his feet); Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder);  Barr v. Nicholson, 21 Vet. App. 308, 309 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "[A]lthough interest may affect the credibility of testimony, it does not affect competency to testify.").  Furthermore, the Board finds that the Veteran's statements that he experienced lumbar spine pain since service are credible. 

The positive evidence of record consists of the private physician's opinion that the Veteran's current spine disability is at least in part related to service.  Additionally, there are the Veteran's own contentions, that he has experienced lumbar spine pain since service, which the Board has determined are competent and credible evidence upon which the Board may rely in making its decision. 

The evidence unfavorable to the claim for service connection in this case is the VA medical examiner's opinion that it was less likely as not that the current lumbar spine disabilities were caused by or the result of the lumbar spine disability in service.

The Board concludes that the evidence for and against the claim for service connection for low spine disability is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's lumbar spine disability is as likely the result of his service as it is the result of some other factor or factors.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for a low spine disability.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303. 




	(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to service connection for tinnitus is dismissed.

New and material evidence having been received, the application to reopen a claim for service connection for a lumbar spine disability is granted.

Service connection for minimal arthritic disease of the lower lumbar spine and residuals status-post lumbar spine surgeries is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran asserts that he currently has left leg radiculopathy aggravated by his low spine disability.  As this decision grants service connection for lumbar spine disabilities, the Veteran must be afforded an examination to determine whether he has a left leg radiculopathy or any other left leg neurological disability related to his service-connected lumbar spine disabilities.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation); see also 38 C.F.R. § 3.310 (2011).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Additionally, the Board observes that the Veteran was seen in service  for left sciatica (e.g. June 1977).  Accordingly, the examiner  should also consider the Veteran's disability on a direct basis to service. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the nature and etiology of any current left leg radiculopathy/neurological disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine whether the Veteran current suffers from left leg radiculopathy (or any other lower left extremity neurological disability).  For each disability identified, the examiner should determine: 

a) whether there is a 50 percent or greater probability that the left leg neurological disability is related to the Veteran's military service, or

b) whether there is a 50 percent or greater probability that that the left leg neurological disability was either (1) caused by or (2) is aggravated by the Veteran's lumbar spine disabilities.  

If the examiner determines that the Veteran's left leg neurological disability is aggravated by the lumbar spine disabilities, the examiner should report the baseline level of severity of the left leg neurological disability prior to the onset of aggravation.  If some of the increase in severity of the left leg neurological disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed left leg radiculopathy/neurological disability as shown by the evidence of record. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Thereafter, readjudicate the Veteran's claim, to specifically include adjudication of the left leg radiculopathy as secondary to service-connected lumbar spine disabilities.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


